58 So.3d 438 (2011)
Jeffrey H. GALPERN, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Gina Marie GALPERN, Appellees.
No. 4D10-993.
District Court of Appeal of Florida, Fourth District.
April 20, 2011.
Benjamin T. Hodas of Law Office of Benjamin T. Hodas, LLC, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and William H. Branch, Assistant Attorney General, Tallahassee, for appellee Department of Revenue.
PER CURIAM.
A father appeals an order holding him in contempt for failure to pay child support, claiming that the order is facially deficient in its findings that he has the ability to pay the purge amount set. The court found that he made $400 per week plus commissions but found that he was on food stamps and had not made a mortgage payment in 18 months. Nevertheless, the court set the purge amount at $700 to be paid immediately and $20,000 every sixty days thereafter until the entire $92,000 arrearage is paid. The Department concedes that the order is facially defective. We reverse and remand for the court to make sufficient findings to support its order, or to revise the purge amount. The court, or child support hearing officer, may take additional evidence on the issue.
WARNER, LEVINE and CONNER, JJ., concur.